 


110 HR 3979 IH: Assessment Accuracy and Improvement Act
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3979 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Mr. Petri (for himself and Mr. Wu) introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To increase assessment accuracy to better measure student achievement and provide States with greater flexibility on assessment design. 
 
 
1.Short titleThis Act may be cited as the Assessment Accuracy and Improvement Act.  
2.Use of adaptive assessmentsSection 1111 of the Elementary and Secondary Education Act of 1965 is amended by adding at the end the following: 
 
(n)Use of adaptive assessments 
(1)In generalNotwithstanding any other provision of this Act, a State may provide that the assessments to be used to measure student achievement by that State, and by the schools and local educational agencies of that State, shall be adaptive assessments (rather than the assessments otherwise required by this Act) that accurately assess student achievement above and below grade level while also measuring grade-level performance. 
(2)DefinitionFor purposes of paragraph (1), an adaptive assessment is an assessment that changes its difficulty according to the performance of a student but reports the outcome of the assessment on a scale that is common to all students.  
(3)EvaluationThe State shall ensure that the protocol for evaluating the adaptive assessments is included in peer review guidance documents.. 
 
